Exhibit (a)(1)(v) OFFER TO PURCHASE FOR CASH NOT LESS THAN 505, TRUST I 6.50% CUMULATE CONVERTIBLE TRUST PREFERRED SECURITIES AT A PURCHASE PRICE OF $1.05 PER SECURITY by GREATER ATLANTIC FINANCIAL CORP. THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., EASTERN TIME, ON , 2009, UNLESS THE OFFER AND WITHDRAWAL RIGHTS ARE EXTENDED. To Our Clients: Enclosed for your consideration is an Offer to Purchase dated August , 2009 (the “Offer to Purchase”), and the related Letter of Transmittal (which, together with the Offer to Purchase and any amendments or supplements to the Offer to
